 1                                                     HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
10            MARK DAVISCOURT,
11                                                         CASE NO. C18-1148 RAJ
                                  Plaintiff,
12                                                         ORDER
                    v.
13
14            GWANNETTE M. CLAYBROOK.,
              et. al,
15
                                  Defendants.
16
17
              This matter comes before the court on pro se Plaintiff Mark Daviscourt’s
18
     “MOTION for Extension of Time to Reply to Defendants Bortnick, Stebbins and
19
     Isenberg's Response to Original Complaint” (“Motion for Extension of Time”) and
20
     “MOTION to Enlarge Time to Effect Service of Process and Allow Alternative Service
21
     of Process by Mail for Unserved Defendants” (“Motion to Enlarge Time”). Dkt. ## 21,
22
     22. Defendants have responded to each motion. Dkt. ## 26, 27. For the reasons that
23
     follow, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s Motion for
24
     an Extension of Time (Dkt. # 21), and DENIES Plaintiff’s Motion to Enlarge Time (Dkt.
25
     # 22).
26
27


     ORDER- 1
 1                                       I. DISCUSSION
 2 A. Motion for Extension of Time (Dkt. # 21)
 3         Plaintiff’s first Motion for an Extension of Time requests an extension of 60 days
 4 to respond to certain Defendants’ “reply to the original Complaint.” Dkt. # 21 at 1. The
 5 contents of the Motion, however, make it clear that Plaintiff is effectively requesting a
 6 60-day extension to respond to Defendants’ Motion to Dismiss, filed on January 28,
 7 2019. Dkt. # 18. Defendants indicate that they do not object to a 30 day extension, but
 8 argue that a 60 day extension is too long given the circumstances of this case. Dkt. # 26.
 9         The Court agrees, and will GRANT IN PART AND DENY IN PART Plaintiff’s
10 Motion for Extension of Time. Dkt. # 21. At this time, the Court finds good cause to
11 extend the deadline by 30 days. Fed. R. Civ. P. 4. Should Plaintiff require more time, he
12 may request another extension, so long as the new motion complies with the Federal
13 Rules, this District’s Local Civil Rules, and this Court’s Standing Order. See Dkt. # 3 at
14 4.
15 B.    Motion to Enlarge Time (Dkt. # 22)
16         Plaintiff’s second Motion to Enlarge Time requests additional time to serve
17 various unserved Defendants via mail. Dkt. # 22. On February 5, 2018, W. Carl Hankla
18 appeared on behalf of these previously unserved Defendants. Dkt. # 19. Moreover, these
19 Defendants note that they have each waived personal service. Dkt. # 27.
20         Accordingly, the Court DENIES Plaintiff’s Motion to Enlarge Time as MOOT.
21 Dkt. # 22.
22         //
23         //
24         //
25         //
26         //
27         //


     ORDER- 2
 1                                     II. CONCLUSION
 2         Accordingly, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s
 3 Motion for an Extension of Time (Dkt. # 21), and DENIES AS MOOT Plaintiff’s
 4 Motion to Enlarge Time (Dkt. # 22). Plaintiff’s time to respond to Defendants’ Motion to
 5 Dismiss (Dkt. # 18) is hereby extended to thirty (30) days from the date of this Order.
 6
 7         Dated this 27th day of February, 2019.

 8
 9
10
                                                    A
                                                    The Honorable Richard A. Jones
11                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 3
